Citation Nr: 0831538	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.  The 
veteran was scheduled for a May 2008 Board hearing, but 
failed to appear or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD, which he 
relates to in-service sexual assault.  He has asserted that 
two sailors raped him on three separate occasions while he 
was aboard the USS Wabash.  He stated that the same thing 
happened to other sailors, one of whom ended up missing.  
After that he was frightened that if he ever told anyone, the 
same thing would happen to him.  

The veteran has been receiving psychiatric treatment since 
2002 and treatment for PTSD since 2003.  A November 2004 
opinion from a VA psychologist relates the veteran's PTSD to 
his multiple sexual assaults in the military.  

The veteran's ex-wife submitted a statement in August 2005 
that she and the veteran dated in high school and had a child 
together right before he went into the military.  He came 
back briefly and they got married before he left for a six 
month tour.  Six months later when he returned, he was a 
completely different person.  He was distant and would wake 
up in the middle of the night with nightmares; he also 
started drinking more and would not have any sexual contact 
with her.  Eventually they separated and divorced.

In 1991 (which would have been during the veteran's time in 
service) he was arrested for trying to commit suicide on the 
freeway and was taken by the shore patrol to downtown Long 
Beach.  
If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually-
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).  

The veteran has not been provided with a notice letter that 
describes the alternative sources from which he may 
substantiate his claim, as mentioned above.  

The veteran's reported 1991 arrest for attempting to commit 
suicide in Long Beach, California, also should be 
substantiated, as this would have been during the veteran's 
service and is relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
addressing his service connection claim 
for PTSD due to sexual assault, which 
includes notice of the alternative sources 
that can be used to substantiate his 
claim.

2.  Make reasonable efforts to obtain a 
police report of the veteran's arrest for 
a suicide attempt in Long Beach, 
California, in 1991 from the Long Beach 
Police Department, 400 West Broadway, Long 
Beach, CA 90802.  

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




